DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant provides no amendments to the claims.

Response to Arguments
	Applicant argues that the double patenting rejection should be withdrawn because the claims of the ‘119 patent are directed to treating severe dystonia and the ‘119 patent is directed to treating HD.
	Applicant’s arguments are persuasive.  The double patenting rejection is withdrawn.

Applicant’s arguments and allegations of unexpected results with respect to the § 103 rejections have been thoroughly considered.  The examiner responds below.
Yebenes teaches treating dystonia in a subject with Huntington’s disease at the claimed dosage (i.e., 45 mg BID) and shows a statistically significant improvement in dystonia. See Figure 4.  Treatment is defined by Applicant’s Specification to mean reducing or “maintaining a level of one or more symptoms” in a subject. See instant claim 30.  This appears to claim prevention of worsening even without improvement.  Nonetheless, the prior art teaches statistically significant improvement.  Three references independently teach this.
Bassan also teaches treating Huntington’s disease with Pridopidine at a dosage of 67.5 mg per day up to 225 mg, e.g.  Bassan explains that symptoms are measured by the CGI scale, UHDRS scale- dystonia score, and many others. See par. 20.  The HD Quality of Life Scale, and others are also used. See par. 45.   Bassan also explains the following in par. 101:
[0101] Studies MermaiHD (ACR16C008) and HART (ACR16C009) have shown that a Pridopidine 45 mg bid dose is associated with improvement in UHDRS-TMS (of approximately 3 points relative to placebo) and motor domain subscores hereof, with no aggravation in other domains of the disease (cognition, behavior, and functional capacity).

Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Third, Licht teaches pridopidine for the treatment of Parkinson’s disease (PD), dystonias, and age-related cognitive disorders, among a limited list of conditions. See par. 3.  Licht teaches a modified release solid oral dosage form of Pridopidine for treating HD, PD, dystonias, and others. See par. 10.  Licht teaches 90 mg to 315 mg, which falls entirely within the claimed dosage in dependent claim 34.
	The examiner notes that the active steps taught by the prior art teach a POSA to treat dystonia with 90 mg to 315 mg per day.  The prior art is not interpreted to exclude those with severe dystonia.  Such teachings are not even argued to exclude those with a score of 3.  There appears to be no basis to exclude subjects as soon as they have a score of 4.  Thus, there examiner believes that a strong prima facie showing exists that treatment to some degree would occur when severe dystonia is treated with 90 mg to 315 mg pridopidine, e.g., as claimed.  While it may be true that some of the known scales for measuring dystonia include many other non-dystonia parameters, the claimed agent is taught to treat dystonia at a claimed dosage- irrespective of the scale used to quantify the degree of efficacy.  Thus, when a dystonia parameter is measured, it has a reasonable expectation of success in showing improvement.
	Unexpected results can obviate a prima facie showing.
	With respect to Applicant’s allegations of unexpected results, the examiner notes that a comparison to the closest prior art must show how Pridopidine unexpectedly and advantageously treats dystonia secondary to HD, e.g., in a subject that has dystonia that is not severe compared to a subject with dystonia that is severe.  
	Applicant’s allegation of unexpected results is that subjects with severe disease are less responsive than those without severe disease.  However, Applicant’s showing is with two drugs, baclofen and clonazepam.  These are not the claimed drugs nor the focus of the teachings of the cited prior art.
	Applicant argues that we “reasonably conclude” that Yebenes was driven by patients with mild-to-moderate dystonia.  Applicant argues that in patients with severe dystonia, they improve as compared to patients with no, or non-severe dystonia.  
	The examiner notes that we expect a statistically significant benefit of treatment of dystonia as compared to a subject with no dystonia.  It is therefore not clear whether or not there is a statistically significant benefit of treatment and such benefit is greater than expected when treating a subject with severe dystonia as compared to a subject with dystonia that is not severe (i.e., moderate dystonia).  Further, it is not clear if the non-severe subjects referred to by Applicant have a score of 3 or 1 (i.e., moderate or mild dystonia) as compared to those that have severe dystonia.  
	Overall, 90 mg per day is taught by the prior art to treat dystonia.  A POSA would expect that this includes mitigation to a degree of severe dystonia.  This would also provide a reasonable expectation of success that 315 mg would treat severe dystonia because it is an increase in dosage of 350% over that taught by the prior art to treat dystonia, generically.  Thus, a prima facie showing is established.  
	Unexpected results may exist.  However, they are not shown because: It is not clear if there is an unexpectedly and statistically significant advantage when comparing a subject with moderate dystonia to one with severe dystonia.  The closest prior art teaches treating dystonia with the identical dosage claimed.  Further, data provided in a comparison that is merely summarized explains that subjects with no dystonia were grouped with those with non-severe dystonia.  This would obviously provide a distinction as a subject without dystonia is a control group.  We already understand that a comparison with this group would show a statistically significant benefit as the claimed agent is known to work.  Moreover, among those subjects with non-severe dystonia, it is not clear if they had a score of 1 or 3, e.g.  Data must be provided to show that a subject with a score of 4 or greater has a statistically significant and unexpectedly advantageous treatment as compared to a subject with a score of 3, e.g.  This is the line of demarcation between severe and non-severe and the point of emphasis for the allegation of unexpected results.  Such results are not presently supported by the record.
	As such, the § 103 rejections are maintained.

Status of the Claims
	Claims 1-42 are pending.  Claims 1-26 and 39-42 are withdrawn.  Claims 27-38 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yebenes et al., “Pridopidine for the treatment of motor function in patients with Huntington’s disease (MermaiHD): a phase 3, randomized, double-blind, placebo-controlled trial,” the Lancet Vol 10 December 2011, in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
	Yebenes teaches a statistically significant decrease in dystonia for subjects with HD that received 90 mg daily as compared to placebo when measured using the UHDRS-TMS scale.  Further, Figure 4 shows improvement in maximal dystonia left and right upper and lower extremities.  The p value is 0.001 for dystonia.  CGI-I was also used to evaluate secondary outcome measures.  

    PNG
    media_image1.png
    312
    413
    media_image1.png
    Greyscale

Dystonia showed an improvement as compared to baseline as shown below in Figure 4.


    PNG
    media_image2.png
    495
    823
    media_image2.png
    Greyscale

	Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Yebenes, Albanese, and Alberts.  One would be motivated to do so because Yebenes teaches administering the same drug by the same route of administration to treat the same subject population.  When Pridopidine at 45 mg BID is administered to a subject with HD, there is an improvement in dystonia.  There appears to be no reason that such administration would be avoided in a subject with severe dystonia in view of these teachings.  Further, there are a number of known assessments that quantify the severity of the dystonia and quantify the efficacy of treatment.  While the claimed assessments appear known and used, even if the same assessment were not used, this does not appear to be a patentable distinction, absent evidence that such test would provide a novelty to the process of treatment.  For example, if such test would necessarily dictate a modification to the active steps of administration, such assessment could constitute a patentable distinction.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bassan et al., (US2014/0378508), in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
Bassan teaches treating Huntington’s disease with Pridopidine at a dosage of 67.5 mg per day up to 225 mg, e.g. See prior art claims 1-6.  Administration can be once or twice daily. See prior art claim 7.  Administration can be oral and periodic. See par. 55.  Symptoms are measured by the CGI scale, UHDRS scale- dystonia score, and many others. See par. 20.  The HD Quality of Life Scale, and others are also used. See par. 45.   Bassan also explains the following in par. 101:
[0101] Studies MermaiHD (ACR16C008) and HART (ACR16C009) have shown that a Pridopidine 45 mg bid dose is associated with improvement in UHDRS-TMS (of approximately 3 points relative to placebo) and motor domain subscores hereof, with no aggravation in other domains of the disease (cognition, behavior, and functional capacity).

Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Bassan, Albanese, and Alberts.  One would be motivated to do so because Bassan teaches administering the same drug by the same route of administration to treat the same subject population.  When Pridopidine at 45 mg BID is administered to a subject with HD, there is an improvement in dystonia.  There appears to be no reason that such administration would be avoided in a subject with severe dystonia in view of these teachings.  Further, there are a number of known assessments that quantify the severity of the dystonia and quantify the efficacy of treatment.  While the claimed assessments appear known and used, even if the same assessment were not used, this does not appear to be a patentable distinction, absent evidence that such test would provide a novelty to the process of treatment.  For example, if such test would necessarily dictate a modification to the active steps of administration, such assessment could constitute a patentable distinction.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al., (US2015/0202302), in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
	Licht teaches Pridopidine for treatment of motor symptoms associated with Huntington’s disease (HD) and references U.S. Pat. No. 6,903,120 that claims Pridopidine for the treatment of Parkinson’s disease (PD), dystonias, and age-related cognitive disorders, among a limited list of conditions. See par. 3.  Licht teaches a modified release solid oral dosage form of Pridopidine for treating HD, PD, dystonias, and others. See par. 10.  Administration can be once daily. See par. 12.  Periodic oral administration is shown in Example 7, among others.  The dosage form comprises about 90 mg to about 315 mg. See par.’s 33-34.  Licht teaches advantages of twice daily or more administration by teaching once daily administration as preferred.  However, Licht also notes that twice daily administration.  Periodic oral administration is also known. See par. 187 and 188.  
	Licht does not teach rating scales for dystonia.
	Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Licht, Albanese, and Alberts.  One would be motivated to do so because Lich teaches administering the same drug by the same route of administration to treat the same subject population.  When this occurs, the same result and/or a substantially similar result would occur.  This result of the administration of a same dosage of Pridopidine to treat Dystonia would include alleviating dystonia.  There appears to be no reason that such administration would be avoided in a subject with severe dystonia in view of the teachings that Pridopidine treats dystonia.  Further, there are a number of known assessments that quantify the severity of the dystonia and quantify the efficacy of treatment.  While the claimed assessments appear known and used, even if the same assessment were not used, this does not appear to be a patentable distinction, absent evidence that such test would provide a novelty to the process of treatment.  For example, if such test would necessarily dictate a modification to the active steps of administration, such assessment could constitute a patentable distinction.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628